DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims adding limitations not previously considered.  After further search and consideration allowable subject matter has been identified. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory M Lefkowitz on February 17, 2022.
The application has been amended as follows: 
Claims 19-20 are cancelled.  
Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:   
The amendments to the claims add limitations not previously considered.  After further review and revision a new search has been conducted.  No new prior art has been identified other than that as previously cited.  To wit:   Additional prior art previously considered: Wittenbrink (US 6,096,940) teaches that the degree of branching affects the biodegradability of a hydrocarbon product. As such it cannot be said that all isoparaffin products will necessarily possess the claimed biodegradability in combination with the claimed boiling range which is also known by those of skill in the art (typically increased branching and chain length will affect boiling range).   
Knuuttila et al (US 8.048, 290) while teaching hydro deoxygenation of fatty acid aand triglycerides followed by isomerization and hydro finishing to form iso paraffins, but does not teach the hydro finishing conditions of the instant claims.
The only remaining rejection being one of obviousness double patenting, the examiner finds the claim amendments sufficient to distinguish from the allowed patent and not obvious to modify same.   
The prior art does not teach or fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAMELA H WEISS/Primary Examiner, Art Unit 1759